Exhibit 10.5

 

SUBSCRIPTION AGREEMENT

 

Megalith Financial Acquisition Corp.

 

  August 5, 2020

 

Ladies and Gentlemen:

 

In connection with the proposed business combination (the “Transaction”) between
Megalith Financial Acquisition Corp., a Delaware corporation (the “Company”),
and BankMobile Technologies, Inc., a Pennsylvania corporation (“BankMobile”),
pursuant to that certain Agreement and Plan of Merger, dated effective as of [
], 2020, among the Company, BankMobile and the other parties thereto (as may be
amended and/or restated, the “Transaction Agreement”), the Company is seeking
commitments to purchase shares (the “Shares”) of the Company’s Class A Common
Stock, par value $0.0001 per share, for a purchase price of $10.38 per share
(the “Purchase Price”). The Company is offering the Shares in a private
placement in which the Company expects to raise an aggregate of $20,002,872. In
connection therewith, the undersigned and the Company agree as follows:

 

1. Subscription. As of the date written above (the “Subscription Date”), the
undersigned hereby irrevocably subscribes for and agrees to purchase from the
Company such number of Shares as is set forth on the signature page of this
Subscription Agreement at the Purchase Price and on the terms provided for
herein.

 

2. Closing; Delivery of Shares.

 

a. The closing of the sale of Shares contemplated hereby (the “Closing”) is
contingent upon the substantially concurrent consummation of the Transaction.
The Closing shall occur on the date of, and immediately prior to, the
consummation of the Transaction. Upon (i) satisfaction of the conditions set
forth in Section 3 below and (ii) not less than two (2) business days’ written
notice (which may be via email) from (or on behalf of) the Company to the
undersigned (the “Closing Notice”), that the Company reasonably expects the
closing of the Transaction to occur on a date that is not less than two (2)
business days from the date of the Closing Notice, the undersigned shall deliver
to the Company on the closing date specified in the Closing Notice (the “Closing
Date”) the Purchase Price for the Shares subscribed by wire transfer of United
States dollars in immediately available funds to the account specified by the
Company in the Closing Notice against delivery to the undersigned of the Shares
in certificated form as set forth in Section 2(b) below. This Subscription
Agreement shall terminate and be of no further force or effect, without any
liability to either party hereto, if the Company notifies the undersigned in
writing that it has abandoned its plans to move forward with the Transaction
and/or terminates the undersigned’s obligations without the delivery of the
Shares having occurred.

 

b.  Immediately upon the Closing, the Company shall deliver (or cause the
delivery of) the Shares in certificated form with restrictive legends in the
amount as set forth on the signature page to each of the undersigned as
indicated on the signature page or to a custodian designated by such
undersigned, as applicable, as indicated below.

 

3. Closing Conditions. In addition to the condition set forth in the first
sentence of Section 2(a) above, the Closing is also subject to the conditions
that, on the Closing Date:

 

a. no suspension of the qualification of the Shares for offering or sale or
trading in any jurisdiction, or initiation or threatening of any proceedings for
any of such purposes, shall have occurred;

 



1



 

b. all representations and warranties of the Company and the undersigned
contained in this Subscription Agreement shall be true and correct in all
material respects (other than representations and warranties that are qualified
as to materiality or Material Adverse Effect (as defined herein), which
representations and warranties shall be true in all respects) at and as of the
Closing Date (except for representations and warranties made as of a specific
date, which shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or Material
Adverse Effect, which representations and warranties shall be true in all
respects) as of such date), and consummation of the Closing shall constitute a
reaffirmation by each of the Company and the undersigned of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing Date;

 

c. no applicable governmental authority shall have enacted, issued, promulgated,
enforced or entered any judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the transactions contemplated hereby illegal or
otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition;

 

d. all conditions precedent to the closing of the Transaction set forth in
Article VIII of the Transaction Agreement, shall have been satisfied or waived
(other than those conditions which, by their nature, are to be satisfied at the
closing of the Transaction); and

 

e. The Company shall have received a signed copy of an “investor representation
letter” in substantially the form attached as Schedule A hereto no later than
the Closing Date.

 

4. Company Representations and Warranties. The Company represents and warrants
to the undersigned that:

 

a. The Company is a Delaware corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. The Company has the
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

 

b. The Shares have been duly authorized and, when issued and delivered to the
undersigned against full payment therefor in accordance with the terms of this
Subscription Agreement, the Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Company’s Amended and Restated
Certificate of Incorporation or under the laws of the State of Delaware.

 

c. This Subscription Agreement has been duly authorized, executed and delivered
by the Company and is enforceable against the Company in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 



2



 

d. Subject to the receipt of the Shareholder Subscription Approval (as defined
in the Transaction Agreement), the issuance and sale of the Shares and the
compliance by the Company with all of the provisions of this Subscription
Agreement and the consummation of the transactions herein will be done in
accordance with the NYSE marketplace rules and will not conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Company or any of its
subsidiaries pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, license, lease or any other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company is subject, which would have a material adverse effect on the
business, properties, financial condition, stockholders’ equity or results of
operations of the Company (a “Material Adverse Effect”) or materially affect the
validity of the Shares or the legal authority of the Company to comply in all
material respects with the terms of this Subscription Agreement; (ii) result in
any violation of the provisions of the organizational documents of the Company;
or (iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its properties that would have a
Material Adverse Effect or materially affect the validity of the Shares or the
legal authority of the Company to comply with this Subscription Agreement;
subject, in the case of the foregoing clauses (i) and (iii) with respect to the
consummation of the transactions therein contemplated.

 

e. The Company has not entered into any agreement or arrangement entitling any
agent, broker, investment banker, financial advisor or other person to any
broker’s or finder’s fee or any other commission or similar fee in connection
with the transactions contemplated by this Subscription Agreement for which the
undersigned could become liable. The Company is not aware of any person that has
been or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any Shares.

 

f. The Company understands that the foregoing representations and warranties
shall be deemed material and to have been relied upon by the undersigned.

 

g. The Company is not, and immediately after receipt of payment for the Shares,
will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

h. Assuming the accuracy of the subscriber representations and warranties set
forth in Section 5, in connection with the offer, sale and delivery of the
Shares in the manner contemplated by this Agreement, it is not necessary to
register the Shares under the Securities Act.

 

5. Subscriber Representations, Warranties and Covenants. The undersigned
represents and warrants to the Company that:

 

a. At the time the undersigned was offered the Shares, it was, and as of the
date hereof, the undersigned is (i) an institutional “accredited investor”
(within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act
of 1933, as amended (the “Securities Act”), in each case, satisfying the
requirements set forth on Schedule A hereto, and (ii) is acquiring the Shares
only for his, her or its own account and (iii) not for the account of others,
and not on behalf of any other account or person or with a view to, or for offer
or sale in connection with, any distribution thereof in violation of the
Securities Act (and shall provide the requested information on Schedule A
following the signature page hereto).

 

b. The undersigned understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares delivered at the Closing have not been
registered under the Securities Act. The undersigned understands that the Shares
may not be resold, transferred, pledged or otherwise disposed of by the
undersigned absent an effective registration statement under the Securities Act
except (i) to the Company or a subsidiary thereof, (ii) to non-U.S. persons
pursuant to offers and sales that occur outside the United States within the
meaning of Regulation S under the Securities Act or (iii) pursuant to another
applicable exemption from the registration requirements of the Securities Act,
and in each of cases (i) and (iii) in accordance with any applicable securities
laws of the states and other jurisdictions of the United States, and that any
certificates representing the Shares delivered at the Closing shall contain a
legend to such effect. The undersigned acknowledges that the Shares will not be
eligible for resale pursuant to Rule 144A promulgated under the Securities Act.
The undersigned understands and agrees that the Shares, until registered under
an effective registration statement, will be subject to transfer restrictions
and, as a result of these transfer restrictions, the undersigned may not be able
to readily resell the Shares and may be required to bear the financial risk of
an investment in the Shares for an indefinite period of time. The undersigned
understands that it has been advised to consult legal counsel prior to making
any offer, resale, pledge or transfer of any of the Shares.

 



3



 

c. The undersigned understands and agrees that the undersigned is purchasing
Shares directly from the Company. The undersigned further acknowledges that
there have been no representations, warranties, covenants and agreements made to
the undersigned by the Company, or any of its officers or directors, expressly
(other than those representations, warranties, covenants and agreements included
in this Subscription Agreement) or by implication.

 

d. The undersigned’s acquisition and holding of the Shares will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, Section 4975 of the
Internal Revenue Code of 1986, as amended, or any applicable similar law.

 

e. The undersigned acknowledges and agrees that the undersigned has received
such information as the undersigned deems necessary in order to make an
investment decision with respect to the Shares. Without limiting the generality
of the foregoing, the undersigned acknowledges that it has reviewed (i) the
Company’s filings (the “Company SEC Filings”) with the United States Securities
and Exchange Commission, as amended (the “SEC”), (ii) the investor presentation
dated July 27, 2020 and (iii) the financial and related information for the year
ended December 31, 2019 of BankMobile ((i), (ii) and (iii) together, the
“Investor Disclosure Package”). The undersigned represents and agrees that the
undersigned and the undersigned’s professional advisor(s), if any, have had the
full opportunity to ask the Company’s management questions, receive such answers
and obtain such information as the undersigned and such undersigned’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Shares. The undersigned further acknowledges that
the information contained in the Investor Disclosure Package is preliminary and
subject to change, and that any changes to the information contained in the
Investor Disclosure Package, including, without limitation, any changes based on
updated information or changes in terms of the Transaction, shall in no way
affect the undersigned’s obligation to purchase the Shares hereunder, except as
otherwise provided herein.

 

f. The undersigned became aware of this offering of the Shares solely by means
of direct contact between the undersigned and the Company and the Shares were
offered to the undersigned solely by direct contact between the undersigned and
the Company or a representative of the Company. The undersigned acknowledges
that the Company represents and warrants that the Shares (i) were not offered by
any form of general solicitation or general advertising and (ii) are not being
offered in a manner involving a public offering under, or in a distribution in
violation of, the Securities Act, or any state securities laws. The undersigned
has a substantive pre-existing relationship with the Company for the offering of
the Shares.

 

g. The undersigned acknowledges that it is aware that there are substantial
risks incident to the purchase and ownership of the Shares, including those set
forth in the Investor Disclosure Package and in the Company SEC Filings. The
undersigned has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Shares, and the undersigned has sought such accounting, legal and tax advice as
the undersigned has considered necessary to make an informed investment
decision.

 



4



 

h. Alone, or together with any professional advisor(s), the undersigned has
adequately analyzed and fully considered the risks of an investment in the
Shares and determined that the Shares are a suitable investment for the
undersigned and that the undersigned is able at this time and in the foreseeable
future to bear the economic risk of a total loss of the undersigned’s investment
in the Company. The undersigned acknowledges specifically that a possibility of
total loss exists.

 

i. In making its decision to purchase the Shares, the undersigned has relied
solely upon independent investigation made by the undersigned.

 

j. The undersigned understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment or the accuracy
or adequacy of the Investor Disclosure Package or the Company SEC Filings.

 

k. The undersigned has been duly formed or incorporated and is validly existing
in good standing under the laws of its jurisdiction of incorporation or
formation.

 

l. The execution, delivery and performance by the undersigned of this
Subscription Agreement are within the powers of the undersigned, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the undersigned is a party or by which the undersigned is bound, and,
if the undersigned is not an individual, will not violate any provisions of the
undersigned’s charter documents, including, without limitation, its
incorporation or formation papers, bylaws, indenture of trust or partnership or
operating agreement, as may be applicable. The signature on this Subscription
Agreement is genuine, and the signatory, if the undersigned is an individual,
has legal competence and capacity to execute the same or, if the undersigned is
not an individual the signatory has been duly authorized to execute the same,
and this Subscription Agreement constitutes a legal, valid and binding
obligation of the undersigned, enforceable against the undersigned in accordance
with its terms.

 

m. Neither the due diligence investigation conducted by the undersigned in
connection with making its decision to acquire the Shares nor any
representations and warranties made by the undersigned herein shall modify,
amend or affect the undersigned’s right to rely on the truth, accuracy and
completeness of the Company’s representations and warranties contained herein.

 

n. The undersigned is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (collectively, a “Prohibited Investor”). The
undersigned agrees to provide law enforcement agencies, if requested thereby,
such records as required by applicable law, provided that the undersigned is
permitted to do so under applicable law. If the undersigned is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), the
undersigned maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. To the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List. To the
extent required, it maintains policies and procedures reasonably designed to
ensure that the funds held by the undersigned and used to purchase the Shares
were legally derived.

 

o. The undersigned will deliver on the Closing Date a signed copy of the
“investor representation letter” in substantially the form attached as Schedule
A hereto.

 



5



 

6. Registration Rights. The Company agrees that, within thirty (30) business
days after the consummation of the Transaction, the Company (or its successor)
will file with the SEC (at the Company’s sole cost and expense) a registration
statement registering the resale of the Shares (the “Registration Statement”),
and the Company shall use its commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable after the
filing thereof. The Company agrees that the Company will cause such Registration
Statement or another registration statement (which may be a “shelf” registration
statement) to remain effective until the earlier of (i) two years from the
issuance of the Shares, or (ii) on the first date on which the undersigned can
sell all of its Shares (or shares received in exchange therefor) under Rule 144
of the Securities Act without limitation as to the manner of sale or the amount
of such securities that may be sold. The undersigned agrees to disclose its
beneficial ownership, as determined in accordance with Rule 13d-3 of the
Securities Exchange Act of 1934 (as amended, the “Exchange Act”), of Shares to
the Company (or its successor) upon request to assist the Company in making the
determination described above. The Company’s obligations to include the Shares
in the Registration Statement are contingent upon the undersigned furnishing in
writing to the Company such information regarding the undersigned, the
securities of the Company held by the undersigned and the intended method of
disposition of the Shares as shall be reasonably requested by the Company to
effect the registration of the Shares, and shall execute such documents in
connection with such registration as the Company may reasonably request that are
customary of a selling stockholder in similar situations. The Company may delay
filing or suspend the use of any such registration statement if it determines
that in order for the registration statement to not contain a material
misstatement or omission, an amendment thereto would be needed, or if such
filing or use could materially affect a bona fide business or financing
transaction of the Company or would require premature disclosure of information
that could materially adversely affect the Company; provided, that, the Company
shall use commercially reasonable efforts to make such registration statement
available for the sale by the undersigned of such securities as soon as
practicable thereafter.

 

7. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto to terminate this
Subscription Agreement or (c) the transactions contemplated by this Subscription
Agreement are not consummated prior to November 30, 2020; provided that nothing
herein will relieve any party from liability for any willful breach hereof prior
to the time of termination, and each party will be entitled to any remedies at
law or in equity to recover losses, liabilities or damages arising from such
breach. The Company shall promptly notify the undersigned of the termination of
the Transaction Agreement promptly after the termination of such agreement.

 



6



 

8. Trust Account Waiver. Reference is made to the final prospectus of the
Company, filed with the SEC (File No. 333-226270) (the “Prospectus”), and dated
as of April 23, 2018. The Company shall provide the undersigned with a copy of
the Prospectus upon request and the undersigned hereby represents and warrants
that it has read the Prospectus and understands that the Company has established
a trust account (the “Trust Account”) containing the proceeds of its initial
public offering (the “IPO”) and from certain private placements occurring
simultaneously with the IPO (including interest accrued from time to time
thereon) for the benefit of the Company’s public stockholders (including
overallotment shares acquired by the Company’s underwriters, the “Public
Stockholders”), and that, except as otherwise described in the Prospectus, the
Company may disburse monies from the Trust Account only: (a) to the Public
Stockholders in the event they elect to redeem their Company shares in
connection with the consummation of the Company’s initial business combination
(as such term is used in the Prospectus) (the “Business Combination”) or in
connection with an extension of the deadline to consummate a Business
Combination, (b) to the Public Stockholders if the Company fails to consummate a
Business Combination within eighteen (18) months after the closing of the IPO,
(c) with respect to any interest earned on the amounts held in the Trust
Account, as necessary to pay any franchise or income taxes or (d) to the Company
after or concurrently with the consummation of a Business Combination. For and
in consideration of the Company entering into this Subscription Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the undersigned hereby agrees on behalf of itself and
its respective affiliates that, notwithstanding anything to the contrary in this
Subscription Agreement, neither the Company nor any of its respective affiliates
do now or shall at any time hereafter have any right, title, interest or claim
of any kind in or to any monies in the Trust Account or distributions therefrom,
or make any claim against the Trust Account (including any distributions
therefrom, regardless of whether such claim arises as a result of, in connection
with or relating in any way to this Subscription Agreement between the Company
or its Representatives (as defined below), on the one hand, and the Company or
its Representatives, on the other hand, this Subscription Agreement or any other
matter, and regardless of whether such claim arises based on contract, tort,
equity or any other theory of legal liability (any and all such claims are
collectively referred to hereafter as the “Released Claims”). The undersigned,
on behalf of itself and its affiliates, hereby irrevocably waives any Released
Claims that the undersigned or its affiliates may have against the Trust Account
now (including any distributions therefrom) or in the future as a result of, or
arising out of, any negotiations, contracts or agreements with the Company or
its Representatives and will not seek recourse against the Trust Account
(including any distributions therefrom) for any reason whatsoever (including for
an alleged breach of any agreement with the Company or its affiliates). The
undersigned agrees and acknowledges that such irrevocable waiver is material to
this Subscription Agreement and specifically relied upon by the Company and its
affiliates to induce the Company to enter in this Subscription Agreement, and
the Company further intends and understands such waiver to be valid, binding and
enforceable against the undersigned and each of its affiliates under applicable
law. To the extent the undersigned or any of its affiliates commences any action
or proceeding based upon, in connection with, relating to or arising out of any
matter relating to the Company or its Representatives, which proceeding seeks,
in whole or in part, monetary relief against the Company or its Representatives,
the undersigned hereby acknowledges and agrees that the Company’s and its
affiliates’ sole remedy shall be against funds held outside of the Trust Account
and that such claim shall not permit the Company or its affiliates (or any
person claiming on any of their behalves or in lieu of any of them) to have any
claim against the Trust Account (including any distributions therefrom) or any
amounts contained therein. In the event the Company any of its affiliates
commences any action or proceeding based upon, in connection with, relating to
or arising out of any matter relating to the Company or its Representatives,
which proceeding seeks, in whole or in part, relief against the Trust Account
(including any distributions therefrom) or the Public Stockholders, whether in
the form of money damages or injunctive relief, the Company and its
Representatives, as applicable, shall be entitled to recover from the
undersigned and its affiliates the associated legal fees and costs in connection
with any such action, in the event the Company or its Representatives, as
applicable, prevails in such action or proceeding. For purposes of this
Subscription Agreement, “Representatives” with respect to any person shall mean
such person’s affiliates and its and its affiliate’s respective directors,
officers, employees, consultants, advisors, agents and other representatives.

 



7



 

9. Miscellaneous.

 

a. Neither this Subscription Agreement nor any rights that may accrue to the
undersigned hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned.

 

b. The Company may request from the undersigned such additional information as
the Company may deem necessary to evaluate the eligibility of the undersigned to
acquire the Shares, and the undersigned shall provide such information to the
Company upon such request, it being understood by the undersigned that the
Company may reject the undersigned’s subscription prior to the Closing Date in
the event the undersigned fails to provide such additional information requested
by the Company to evaluate the undersigned’s eligibility.

 

c. The undersigned acknowledges that the Company and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, the undersigned
agrees to promptly notify the Company if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate. The undersigned agrees that the purchase by the undersigned
of Shares from the Company will constitute a reaffirmation of the
acknowledgments, understandings, agreements, representations and warranties
herein (as modified by any such notice) by the undersigned as of the time of
such purchase.

 

d. The Company is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby. The undersigned shall
consult with the Company in issuing any press release or making any other public
statement with respect to the transactions contemplated hereby, and the
undersigned shall not issue any such press release or make any such public
statement without the prior consent (such consent not to be unreasonably
withheld or delayed) of the Company, provided that the consent of the Company
shall not be required if such disclosure is required by law, in which case the
undersigned shall promptly provide the other party with prior notice of such
disclosure.

 

e. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

 

g. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

 

h. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.
This Subscription Agreement shall not confer any rights or remedies upon any
person other than the parties hereto, and their respective successor and
assigns.

 

i. This Subscription Agreement shall be binding upon, and inure to the benefit
of the parties hereto and their heirs, executors, administrators, successors,
legal representatives, and permitted assigns, and the agreements,
representations, warranties, covenants and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, such heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

j. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby and shall continue in full force and effect.

 

k. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 



8



 

l. The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

m. THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

n. All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed or transmitted and confirmed by any
standard form of telecommunication.

 

Notice to the Company shall be given to:

 

Megalith Financial Acquisition Corp.

535 Fifth Avenue, 29th Floor 

New York, New York 10017 

Attn.: A.J. Dunklau, Chief Executive Officer

 

with a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP 

1345 Avenue of the Americas

New York, New York 10105

Attn.: Tamar Donikyan, Esq.

tdonikyan@egsllp.com

 

10.  Non-Reliance and Exculpation. The undersigned acknowledges that it is not
relying upon, and has not relied upon, any statement, representation or warranty
made by any person, firm or corporation, other than the statements,
representations and warranties contained in this Subscription Agreement, in
making its investment or decision to invest in the Company. The undersigned
agrees that no other purchaser pursuant to this Subscription Agreement or any
other Subscription Agreement related to the private placement of the Shares
(including the respective controlling persons, members, officers, directors,
partners, agents, or employees of any purchaser) shall be liable to any other
purchaser pursuant to this Subscription Agreement or any other Subscription
Agreement related to the private placement of the Shares for any action
heretofore or hereafter taken or omitted to be taken by any of them in
connection with the purchase of the Shares.

  

[SIGNATURE PAGES FOLLOW] 

 

9



 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

MEGALITH FINANCIAL ACQUISITION CORP.         By:       Name: A.J. Dunklau    
Title: Chief Executive Officer  

 

10



 

[PURCHASER SIGNATURE PAGES TO SUBSCRIPTION AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name(s) of Subscriber: ________________________________________________________

Signature of Authorized Signatory of Subscriber:
__________________________________

Name of Authorized Signatory:
____________________________________________________

Title of Authorized Signatory:
_____________________________________________________

Email Address of Authorized Signatory:
______________________________________________

Facsimile Number of Authorized Signatory:
_____________________________________________

Address for Notice to Subscriber:

 

Address for Delivery of Shares to Subscriber (if not same as address for
notice):

 

Subscription Amount: $_________________

 

Shares: _________________

 

EIN Number: _______________________

 

[SIGNATURE PAGES CONTINUE]

 

11



 

SCHEDULE A

 

INVESTOR REPRESENTATION LETTER

 

 

12



 

 